[Cite as State ex rel. Hassan v. Bova, 2013-Ohio-4200.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100260



             STATE OF OHIO, EX REL., ALEX HASSAN
                                                            RELATOR

                                                      vs.

                                         FRANK BOVA
                                                             RESPONDENT




                                        JUDGMENT:
                                    PETITION DISMISSED


                                         Writ of Habeas Corpus
                                          Order No. 468181


RELEASE DATE:                September 23, 2013
FOR RELATOR

Alex Hassan, pro se
Inmate No. 0161587
Cuyahoga County Jail
P.O. Box 5600
Cleveland, OH 44101


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James M. Price
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Alex Hassan has filed a petition for a writ of habeas corpus. Hassan asserts

that he is entitled to immediate release from incarceration “since he is being held illegally

by respondent Frank Bova [the Cuyahoga County Sheriff] in the Cuyahoga County Jail

located at 1215 W. 3rd St. Cleveland, Ohio 44113 pertaining to his department not

properly calculating his jail time credit to petitioner’s sentence (Cuyahoga County

Common Pleas Case #558-182).” For the following reasons, we sua sponte dismiss the

petition for a writ of habeas corpus.

       {¶2} The Supreme Court of Ohio has established that

       Habeas corpus is an extraordinary remedy and as with every extraordinary
       remedy is not available as a means of relief where there is an adequate
       remedy in the ordinary course of the law. In re Burson, 152 Ohio St. 375
       [40 O.O. 391][1949]. Habeas corpus may not be used as a substitute for
       appeal nor may be resorted to where an adequate statutory remedy for
       review of the questions presented exists.

In re Piazza, 7 Ohio St.2d 102, 103, 218 N.E.2d 459 (1966). See also Linger v. Weiss,

57 Ohio St.2d 97, 386 N.E.2d 1354 (1979); In re Clendenning, 145 Ohio St. 82, 60

N.E.2d 676 (1945).

       {¶3} Moreover, the Supreme Court of Ohio has firmly established that a

discretionary right of appeal constitutes a sufficiently plain and adequate remedy in the
ordinary course of the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 451

N.E.2d 225 (1983); State ex rel. Cleveland v. Calandra, 62 Ohio St.2d 121, 403 N.E.2d

989 (1980).

      {¶4} Herein, Hassan was found to be in violation of community control sanctions

for a third time on June 25, 2013, and sentenced to a term of incarceration of six months

with credit for time already served. Hassan not only possessed adequate remedies at law,

but has either employed an adequate remedy or failed to employ an existing adequate

remedy at law. Hassan could have filed a timely appeal from the judgment that imposed

a term of incarceration of six months, which constituted an adequate remedy at law. In

addition, Hassan has filed a motion for jail-time credit in the underlying criminal action.

The motion for jail-time credit constitutes an adequate remedy at law. In re Hunt, 46

Ohio St.2d 378, 348 N.E.2d 727 (1976); In re Piazza, at ¶ 103. See also Hardesty v.

Williamson, 9 Ohio St.3d 174, 459 N.E.2d 552 (1984). Thus, Hassan is not entitled to a

writ of habeas corpus.

      {¶5} Accordingly, we sua sponte dismiss the petition for a writ of habeas corpus

on behalf of Hassan. Costs to Hassan. The court directs the clerk of court to serve all

parties with notice of this judgment and the date of entry upon the journal as required by

Civ.R. 58(B).

      {¶6} Petition dismissed.
EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR